IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


AARON SCOTT JOHNSON,                              : No. 36 WM 2016
                                                  :
                     Petitioner                   :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
COURT OF COMMON PLEAS OF                          :
ALLEGHENY COUNTY JUDGE                            :
MANNING,                                          :
                                                  :
                     Respondent                   :


                                           ORDER



PER CURIAM

       AND NOW, this 20th day of April, 2016, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that

hyrbid representation is not permitted).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the name of the jurist from the caption.